Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT AND ARGUMENTS
This Final Office action is responsive to the amendment and response filed on February 19, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, and 11 are now amended.
Claims 5, 6, 15, 16, and 20 remain canceled.
Claims 1–4, 7–9, 11–14, and 17–19 are pending in the application. 
The rejection of claims 5 and 15 under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the enablement requirement is withdrawn responsive to the Applicant’s cancellation thereof.
The rejection of Claims 1–4, 7–9, 11–14, and 17–19 under 35 U.S.C. §103 as obvious over U.S. Patent Application Publication No. 2017/0316707 (“Lawrenson”) in view of U.S. Patent Application Publication No. 2017/0315825 (“Gordon”) is hereby withdrawn responsive to the Applicant’s amendment of claims 1 and 11 and traversal of the rejection, because at least one of the Applicant’s arguments is persuasive.
In response to this rejection, the Applicant narrowed the scope of the independent claims to include a new feature, such that when the user’s understanding level is low, reproduction is repeated, and when the user’s understanding level is high, the reproduction proceeds to the next section. The Examiner agrees that neither Lawrenson nor Gordon explicitly disclose this newly added feature, and therefore, the rejection is withdrawn, and replaced with a new ground of rejection under 35 U.S.C. § 103, which is set forth below. 
Therefore, in view of the foregoing, the claims stand rejected over the prior art, and since all claims stand rejected, the Applicant’s request for an allowance (Response 12) is respectfully denied.
CLAIM OBJECTIONS
The Office objects to claims 1, 4, 11, and 14 for having the following informalities. Appropriate correction is required.
Claim 1
(1) The grammar of “determining a section corresponding to a last reproduced section of the display device to a reproduction section of the substituted manual” is incorrect (specifically the connection between “determining . . . to”) because “to” is a word that indicates something that someone or something else moves toward, or to indicate a place where someone or something participates in a particular activity. Therefore, it does not make sense to say a section is “determined to a reproduction section of the substitution manual.”
(2) Likewise, the grammar of “determining a section corresponding to next section of a reproduced section in the display device to the reproduction section of the substituted manual” is incorrect (specifically the connection between “determining . . . to”) because “to” is a word that indicates something that someone or something else moves toward, or to indicate a place where someone or something participates in a particular activity. Therefore, it does not make sense to say a section is “determined to a reproduction section of the substitution manual.”
With respect to objections (1)–(2), the Examiner encourages the Applicant to more closely follow the language used in paragraph 141 of the specification (e.g., “the processor 130 may set a section corresponding to the last reproduced section of the display device 200 to the reproduction section of the substitute manual”). A comprehensive example is provided below.
(3) The grammar of “determining a section corresponding to next section of a reproduced section in the display device to the reproduction section of the substituted manual” is also incorrect because the phrase “next section” is missing an article of speech. 
(4) The phrase “determining the reproduction starting point of the determined reproduction section as the reproduction starting point of the substituted manual” is unclear, because the determined reproduction section is already determined as the reproduction starting point of the substituted manual in the previous clause, and therefore, it is not clear what additional step is being taken in this clause. 
The phrase is even more unclear when it is repeated for a second time at the end of the claim because each of the terms can potentially refer back to multiple different structures (e.g., “the reproduction starting point” could refer back to the next section, or it could refer back to the last section recited earlier in the claim).
(5) The last four “wherein” clauses are unnecessarily separated from the claim elements that they are intended to further limit.
(6) On line 10 of the claim, the “substituting” step should be terminated with a semicolon instead of a comma. 
The Examiner recommends the following amendment to resolve all five of the above objections:
1.	A manual providing method of an electronic apparatus, the method comprising:
	providing a display device with one of a plurality of manuals for an external device, wherein the plurality of manuals incudes a general manual, a detailed manual, and a simple manual;
	obtaining a user response comprising user voice information and user image information for the provided manual, wherein the user voice information includes voice information uttered while listening to or viewing the provided manual;
	determining an understanding level for the provided manual based on the obtained user response;
	substituting the provided manual with another manual among the plurality of manuals according to the understanding level, 
	receiving state information of the external device from the external device; and
	determining a reproduction starting point in the substituted manual based on a recognition result of the user voice information included in the user response or the state information, 
	
	
	wherein the determining the reproduction starting point comprises:
	in responding to the understanding level being a low level, setting the reproduction starting point to a section in the substituted manual corresponding to a last reproduced section of the provided manual
	in responding to the understanding level being a neutral level or a high level, setting the reproduction starting point to a section in the substituted manual corresponding to [[next]] the section that follows the most recently [[a]] reproduced section of the provided manual 
Claims 4 and 14
Claims 4 and 14 each recite “the understanding level is divided into a high level, a neutral level, and a low level,” which is unclear, because their respective parent claims already distinguish the understanding level by those three categories. 
Claim 11
Claim 11 has the same problems that claim 1 has with respect to objections (1)–(5), and therefore, those objections are repeated for claim 11. In addition, it is unclear why the claim repeats the introductory phrase of the processor being “configured to” perform certain instructions on line 22 (last line of page 4), since the claim already recites this phrase on line 4 of the claim. The grammar of this second iteration is also incorrect (“wherein the processor is configured to”). 
The following amendment would therefore resolve all of the above objections:
11. An electronic apparatus comprising:
	a communication interface;
	a memory; and
	a processor configured to:
	control the communication interface to provide a display device with one of a plurality of manuals for an external device, wherein the plurality of manuals includes a general manual, a detailed manual, and a simple manual, 
	obtain a user response comprising user voice information and user image information for the provided manual, wherein the user voice information includes voice information uttered while listening to or viewing the provided manual,
	determine an understanding level for the provided manual based on the user response, substitute the manual with another manual among the plurality of manuals according to the understanding level, 
	receive state information of the external device from the external device, and
	determine a reproduction starting point in the substituted manual based on a recognition result of the user voice information included in the user response or the state information, including:
	
	
		
	in responding to the understanding level being a low level, set the reproduction starting point to a section in the substituted manual corresponding to a last reproduced section of the provided manual 
	in responding to the understanding level being a neutral level or a high level, set the reproduction starting point to a section in the substituted manual corresponding to [[next]] the section that follows the most recently of the provided manual 
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2 and 13 rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “selecting a sub-content to be reproduced among a plurality of subcontents included in the substituted manual based on the understanding level,” and the claim also recites (via incorporation by reference to parent claim 1) “determining a section corresponding to a last reproduced section” or “a next reproduced section” based on the understanding level, which is the narrower statement of the limitation. The limitations inherited from claim 1 are narrower than those recited in claim 2 for two reasons: (1) the locations of “last” and “next” in claim 1 are a narrower range of potential locations within the content as compared to claim 2’s generic recitation of “a plurality of subcontents included in the substituted manual”—the plurality could be any plurality, rather than those that immediately precede or follow the current section, and (2) a “section” is a specifically-defined portion of content, whereas “sub-content” could be any arbitrarily defined portion of content.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 12 is indefinite for substantially the same reason as claim 2, and therefore likewise rejected.
CLAIM REJECTIONS – 35 U.S.C. § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–4, 7–9, 11–14, and 17–19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0316707 A1 (hereafter “Lawrenson”) in view of U.S. Patent Application Publication No. 2017/0315825 A1 (hereafter “Gordon”), and further in view of U.S. Patent Application Publication No. 2020/0265735 A1 (hereafter “Byron”).
Claim 1
Lawrenson teaches:
A manual providing method of an electronic apparatus, the method comprising: 
“FIG. 6 illustrates an example method 100 of helping a particular user use a UI.” Lawrenson ¶ 49.
providing a display device with one of a plurality of manuals 
At the beginning of block 102, the user may currently be “interpret[ing] help information that describes how to use the UI.” Lawrenson ¶ 49. Naturally, this help information was necessarily provided to the user in order for the user to be viewing the help information at this time.
for an external device; 
As shown in FIG. 5, “the UI elements at issue are physical objects, such as physical buttons on a device.” Lawrenson ¶ 49. 
obtaining a user response comprising 
“The user's gaze may be simultaneously tracked such that the UI elements being viewed at a specific time are known, and such that the EEG measurements can be associated with individual UI elements.” Lawrenson ¶ 46. Naturally, “[a] camera 38 may optionally be included to perform gaze tracking of the user 34 for correlating the EEG data with specific items viewed by the user 34 (see dotted lines indicating gaze tracking).” Lawrenson ¶ 47.
determining an understanding level for the provided manual based on the obtained user response; 
“Based on the EEG data,” which, as mentioned above, is paired with associated gaze tracking data for the UI elements, “a selection is made (block 104) from among multiple predefined cognitive states of the one or more cognitive states that characterize the particular user during the period.” Lawrenson ¶ 49.
substituting the provided manual with another manual among the plurality of manuals according to the understanding level, 
“The particular user is assisted (block 106) to use the UI by customizing the help information for the particular user based on the one or more selected cognitive states.” Lawrenson ¶ 49. Block 106 further customizes and edits the help information based on other factors as well, which will be discussed in greater detail below.
receiving state information of the external device from the external device; and
As part of block 106, the method determines whether there have been “some changes between versions in the application.” Lawrenson ¶ 79.
determining a reproduction starting point in the substituted manual based on a recognition result of voice information included in the user response or the state information,
The Examiner observes that while other parts of the claim require the prior art to obtain the voice information, the word “or” in this particular element means that the prior art at least does not need to use the voice information in order to reach a conclusion of obviousness, so long as the prior art teaches using the state information for the same purpose. 
Lawrenson at least teaches using the state information. Based on the method’s determination of the software version of the external device, the method determines “if a user recognizes an icon but is confused by the written explanation for the icon, possibly because of some changes between versions in the application,” and therefore, “provid[es] an explanation of how the UI element worked in the previous release compared to how it works in the current release being used by the particular user.” Lawrenson ¶ 79. 
wherein the plurality of manuals includes a general manual, a detailed manual, and a simple manual,
The broadest reasonable interpretation of “a general manual, a detailed manual, and a simple manual”—and the only definite interpretation under 35 U.S.C. § 112(b)—is that the general manual is one with an arbitrary amount of information, wherein the detailed and simple manuals respectively contain more information and less information than the general manual. This is because the Applicant’s written description provides absolutely no guidance or ranges to describe the level of detail in each manual, so the only way for one of ordinary skill in the art to understand the claim’s scope is to consider the amount of information in each manual relative to each other.
Likewise, Lawrenson discloses that “[s]ome example customizations that can be performed for help information may include . . . increasing or decreasing a level of detail in a section of help information [or] increasing or decreasing a level of complexity of the language in a section of help information.” Lawrenson ¶¶ 52–56. This shows that Lawrenson has at least three versions of help information: the help information initially provided, help information with an increased level of detail, and help information with a decreased level of detail.
and wherein the determining the reproduction starting point comprises:
	in responding to the understanding level being a low level, determining a section corresponding to a last reproduced section of the display device to a reproduction section of the substituted manual, and determining the reproduction starting point of the determined reproduction section as the reproduction starting point of the substituted manual,
As mentioned above, “if a user recognizes an icon but is confused by the written explanation for the icon, possibly because of some changes between versions in the application,” and therefore, “provid[es] an explanation of how the UI element worked in the previous release compared to how it works in the current release being used by the particular user.” Lawrenson ¶ 79. In other words, the reproduction starting point for the replacement manual concerns the explanation in the earlier version’s manual that corresponds to the same section that the user just read.
Lawrenson does not appear to explicitly disclose “obtaining a user response comprising user voice information” for the provided manual, “wherein the user voice information includes voice information uttered while listening to or viewing the provided manual.” 
Gordon, however, teaches a method comprising:
providing a display device with one of a plurality of manuals for an external device; 
“Block 802 illustrates causing content data to be presented via a device 102.” Gordon ¶ 124. “Additional details associated with presenting content are described below with reference to FIGS. 5A–5D, 9A–9C, and 11A–11F.” Gordon ¶ 124. And importantly, the corresponding description referring to each of those figures shows that the content data may be help information. See Gordon FIGS. 5B, 5C, Gordon ¶ 132 (explaining rendered object 920 in FIG. 9C “can correspond to the graphical representation of content data configured to mitigate any confusion associated with the gaming application.”); and Gordon ¶ 144 (same for FIG. 11B).
obtaining a user response comprising user voice information and user image information for the provided manual; 
“Block 804 illustrates receiving feedback data associated with the content data. The feedback module 132 can receive feedback data generated based on user interactions with the feedback mechanisms, as described above.” Gordon ¶ 126. Such feedback mechanisms include “data indicating keywords identified in speech input that can be used to determine that a user 114 is confused. For instance, such data can identify words such as ‘I'm so confused,’ ‘This is so frustrating!’ or ‘ugh’ and the confusion determination module 119 can leverage such words to determine that the user 114 is confused.” Gordon ¶ 84; see also Gordon ¶ 75.
Additionally, the system “can determine that a user 114 is confused based at least in part on analyzing combinations of state data 406,” which combinations might further include “state data 406 derived from a combination of eye movement measurements received from a camera sensor” with any other sensor data. Gordon ¶ 81.1
determining an understanding level for the provided manual based on the obtained user response;
“Block 806 illustrates updating a machine learning data model for detecting a confused mental state of the user 114 based at least in part on the feedback data. In at least one example, the feedback module 132 can provide the feedback data to the confusion detection module 130. In such an example, the confusion detection module 130 can leverage the feedback data to refine the data model and improve the accuracy and/or precision with which the data model identifies when a user 114 is confused.” Gordon ¶ 127.
wherein the user voice information includes voice information uttered while listening to or viewing the provided manual.
The feedback data received from the user in block 804 is intended to be responsive to the content data (i.e. help information) presented to the user in block 802. See Gordon ¶¶ 124–126.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adopt the additional modalities of user input information proposed by Gordon’s disclosure—including the user voice and image information—to enhance the accuracy of Lawrenson’s detection of user confusion. One would have been motivated to improve Lawrenson’s system with Gordon’s technique because fine-tuning the help information that Lawrenson provides to its users by taking more user data into account prevents users from being “underwhelmed by the lack of helpful content and/or overwhelmed by the amount and/or timing of the content presentations on their computing devices.” Gordon ¶ 1.
Neither Lawrenson nor Gordon appear to explicitly disclose “in responding to the understanding level being a neutral level or a high level, determining a section corresponding to [a] next section of a reproduced section in the display device to the reproduction section of the substituted manual, and determining the reproduction starting point of the determined reproduction section as the reproduction starting point of the substituted manual.”
Byron, however, teaches a method (see Byron FIG. 2) comprising:
providing a display device with one of a plurality of manuals for an external device;
“Now turning to FIG. 2, an example sequence of operations for presenting educational material using automated educational tool 122 is illustrated at 200.” Byron ¶ 37. “Next, in block 204, the educational material is presented to a user.” Byron ¶ 38.
obtaining a user response
“[D]uring the presentation, the user's attentiveness is monitored.” Byron ¶ 38. “If the user is not paying attention (i.e., an inattentive state is detected for the user), block 206 passes control to block 208 to interrupt the presentation and perform a user assessment. In connection with doing so, one or more questions are picked from the generated question set, and in the illustrated embodiment, the one or more questions include one or more inattentive user assessment questions generated to query the inattentive user.” Byron ¶ 38.
determining an understanding level for the provided manual based on the obtained user response;
“Next, block 210 determines whether the user answered the question(s) correctly.” Byron ¶ 39.
in responding to the understanding level being a low level, determining a section corresponding to a last reproduced section of the display device to a reproduction section of the substituted manual, and determining the reproduction starting point of the determined reproduction section as the reproduction starting point of the substituted manual,
If the user did not answer the question(s) correctly, “block 210 passes control to block 212 to take a corrective action. In some embodiments, the corrective action may be to require the user to restart the current section of the educational material.” Byron ¶ 39.
in responding to the understanding level being a neutral level or a high level, determining a section corresponding to next section of a reproduced section in the display device to the reproduction section of the substituted manual, and determining the reproduction starting point of the determined reproduction section as the reproduction starting point of the substituted manual.
If the user did answer the question correctly, block 210 “returns control to block 204 to continue presenting the material.” Byron ¶ 39.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Lawrenson and/or Gordon’s respective help systems by checking a user’s understanding level, and, when the user’s understanding level is low, reproduction is repeated, but when the user’s understanding level is high, proceed to the next section, as taught by Byron. One would have been motivated to combine Byron with Lawrenson and Gordon, as Byron’s technique automates the otherwise manual process of a user manually deciding whether or not to review a previous section of material depending on his understanding of that section. See MPEP § 2144.04(III.) (explaining that it is prima facie obvious to automate a manual activity).
Claim 2
Lawrenson, as combined with Gordon and Byron, teaches the method of claim 1, 
wherein the general manual, the detailed manual, and the simple manual are divided into a plurality of sub-contents that are sequentially reproduced, and
“Sections of help information may be organized as ‘help segments,’ each being (i) categorized by function, and where appropriate (ii) associated with a given UI element and (iii) ranked or tagged using a set of Information Classifiers (ICs). Some examples of ICs together with ranking and tagging schemes may include: Description Complexity—ranked from 1 being low complexity to 3 being high complexity.” Lawrenson ¶¶ 102–103.
wherein the substituting of the provided manual comprises: selecting a sub-content to be reproduced among a plurality of sub- contents included in the substituted manual based on the understanding level and providing the sub-content to the display device.
“For example, a customization could be performed based on a user being frustrated while reading several paragraphs of help information. As another example, a customization could be performed based on a user having a semantic misunderstanding within a phrase or sentence that is much shorter.” Lawrenson ¶ 67.
Claim 3
Lawrenson, as combined with Gordon and Byron, teaches the method of claim 1, wherein the determining of the understanding level comprises:
determining an understanding level for the manual based on the received state information of the external device.
Based on Lawrenson’s determination of the software version of the external device, the method determines “if a user recognizes an icon but is confused by the written explanation for the icon, possibly because of some changes between versions in the application,” and therefore, “provid[es] an explanation of how the UI element worked in the previous release compared to how it works in the current release being used by the particular user.” Lawrenson ¶ 79. 
Claim 4
Lawrenson, as combined with Gordon and Byron, teaches the method of claim 1, wherein the determining of the understanding level comprises:
obtaining an emotion parameter from voice information included in the user response, and
“The customization of help information may also be based on emotional states, such as frustration, anger, happiness, excitement, etc., which may or may not be tied to cognitive processes.” Lawrenson ¶ 50.
determining the understanding level based on the emotion parameter, 
“Thus, in one or more embodiments the method 100 also includes selecting, based on the EEG data and from among multiple predefined emotional states, the one or more emotional states that characterize the particular user during the period. In such embodiments, the customization of block 106 for the particular user is further based on the one or more selected emotional states.” Lawrenson ¶ 50.
and wherein the understanding level is divided into a high level, a neutral level, and a low level.
“Table 3, shown below, lists example cognitive and emotional states, and example descriptions of the customizations that can be applied to help information based on those states.” Lawrenson ¶ 75. In particular, the table includes an “aware + high cognitive load (understanding)” state, “normal/default state,” and a “not aware” state. Lawrenson TABLE 3.
Claim 7
Lawrenson, as combined with Gordon and Byron, teaches the method of claim 1, wherein the substituting of the provided manual further comprises:
streaming data from the determined reproduction starting point, among an entire reproduction section of the substituted manual, to the display device.
“Once help has been requested and the cognitive and/or emotional states for a given set of UI elements and/or sections of help information are known, customized help information may be generated. The customized help information could be presented in the form of a personalized help page (PHP), for example.” Lawrenson ¶ 101. Only the relevant sections are chosen, based on the values produced by the information classifiers for each of those sections. Lawrenson ¶ 113.
Claim 8
Lawrenson, as combined with Gordon and Byron, teaches the method of claim 1, 
wherein the substituting of the provided manual comprises substituting the provided manual by providing the display device with address information corresponding to the substituted manual and information on the reproduction starting point.
“In one example, the computing device could automatically provide a ‘quick tip’ for that feature, such that a brief snippet of text is provided to explain the ‘Airplane Mode’ and to serve as a link to more information about the airplane mode.” Lawrenson ¶ 82 (emphasis added).
Claim 9
Lawrenson, as combined with Gordon and Byron, teaches the method of claim 1, further comprising:
determining a reproduction starting point in the substituted manual based on prestored reproduction history information.
“[T]f the user requests help but does not specify a function, then the recent viewing history of UI elements can be assessed and a set of help segments inferred.” Lawrenson ¶ 111.
Claims 11–14 and 17–19
Claims 11–14 and 17–19 are directed to an electronic apparatus with conventional computer components configured to perform substantially the same method as set forth in corresponding claims 1–4 and 7–9. Therefore, these claims are rejected according to the same findings and rationale as provided above for the corresponding method claims.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached on M-F, 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142                                                                                                    


    
        
            
    

    
        1 In the example of paragraph 81, the eye movement data is combined with EEG data, but Gordon makes clear that any combination of state data can be used. See Gordon ¶¶ 36, 75, and 82.